Citation Nr: 1505740	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for Tourette's syndrome.

2.  Entitlement to a higher initial disability rating for chronic adjustment disorder with anxiety, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2008.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the RO that increased the disability rating to 10 percent for service-connected Tourette's syndrome, and granted service connection for chronic adjustment disorder with anxiety evaluated as 10 percent disabling effective February 2010.  The Veteran timely appealed for higher ratings.  These are the only issues perfected on appeal.

In a November 2012 rating decision, the RO assigned an effective date of April 1, 2008, for the grants of service connection for Tourette's syndrome and for chronic adjustment disorder with anxiety, based on clear and unmistakable error.

In January 2014, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.



FINDINGS OF FACT

1.  For the rating period prior to February 11, 2014, the Veteran's Tourette's syndrome has been manifested by no more than moderate impairment analogous to moderate convulsive tic; severe impairment analogous to severe convulsive tic, or severe incomplete paralysis of the seventh cranial nerve have not been demonstrated.  

2.  For the rating period from February 11, 2014, the Veteran's Tourette's syndrome has been manifested by severe impairment analogous to severe convulsive tic; severe incomplete paralysis of the seventh cranial nerve has not been demonstrated.  

3.  Throughout the rating period, the Veteran's chronic adjustment disorder with anxiety has been manifested by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; moderate difficulty in occupational and social functioning with occasional decrease in work efficiency due to symptoms such as depressed mood, anxiety, intrusive thoughts, suspiciousness, and chronic sleep impairment have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent, for the period prior to February 11, 2014, for Tourette's syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Codes 8103, 8207 (2014).

2.  The criteria for a 30 percent disability rating, for the period from February 11, 2014, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8103 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent for chronic adjustment disorder with anxiety are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413-9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a March 2009 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the March 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of Tourette's syndrome and anxiety.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A. 
 Tourette's Syndrome

Service connection has been established for Tourette's syndrome, effective April 2008.  Effective February 24, 2010, the RO assigned a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8099-8103, pertaining to tics which are moderate in severity.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

A 10 percent evaluation is warranted for moderate convulsive tic.  A 20 percent evaluation is warranted for severe convulsive tic.  38 C.F.R. § 4.124a, Diagnostic Code 8103.

Alternatively, a 10 percent evaluation is warranted for moderate incomplete paralysis of the seventh (facial) cranial nerve.  A 20 percent evaluation is warranted for severe incomplete paralysis of the seventh (facial) cranial nerve.  A 30 percent evaluation is warranted for complete paralysis of the seventh (facial) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8207.

The facts of the case do not support the application of any other diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the seventh (facial) cranial nerve is dependent upon the relative loss of innervations of facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207.

During an April 2009 VA examination, the Veteran reported his medical history of developing a tic that involved rolling of his eyes and making small guttural grunts in his throat, at age 21.  He reported that the eye rolling subsequently ceased, and that his only manifestation of Tourette's syndrome remaining was frequent little faint, subtle grunting noises, that sound as though they were coming from his larynx.  The Veteran reported that the grunting noises occurred frequently in the middle of a sentence, and occasionally were followed one right after another in pairs.  The Veteran spoke very well with good enunciation and good volume, and his communication skills were not impaired.

Examination in April 2009 revealed frequent faint grunting sounds, and that the Veteran communicated very well with normal articulation and phonation.  No abnormal movements in the Veteran were appreciated.  His deep tendon reflexes were 2/4 in the upper and lower extremities, and he had normal hand function.  The diagnosis was Tourette's syndrome with only mild residuals.  

VA records show that the Veteran was treated for Tourette's syndrome and given medications in January 2010.  In February 2010, the Veteran reported that since his discharge from active service, his Tourette's syndrome has worsened due to difficulties communicating, "pausing," hesitation, indistinguishable utterances, and an inability to communicate by phone.  Symptoms were mainly vocal tics.  

The report of a March 2010 VA examination revealed that the basic manifestation of the Veteran's Tourette's syndrome was phonic tics, or language grunts.   While sitting, the Veteran incessantly produced grunting sounds.  When talking, the Veteran had involuntary pauses in his speech.  Previously, he reported approximately five grunts in a minute, and that he now had about fifteen grunts in a minute.  Similarly, the Veteran had increased pauses in his speech per minute.  Because of involuntary pauses in speech, the Veteran had been excluded from contact with clients on his job as an electrical engineer; and he later resigned that job.  Examination in March 2010 revealed no neurological deficits.  His only problem was phonic tics and pauses in speech.

Recent VA records, dated in January 2014, show that the Veteran's Tourette's syndrome remained stable.

The report of a February 2014 VA examination revealed that the Veteran required continuous medication for his Tourette's syndrome, and that he had mild swallowing difficulties.  Neurological examination revealed abnormal speech, described as repeated grunted noises.  Signs or symptoms of Tourette's syndrome were described as frequent grunting tics.  Neither muscle atrophy nor weakness was attributable to the condition.  The examiner noted that previous MRI scans conducted of the Veteran's brain in December 2007 were normal.  The examiner also noted that the Veteran's employer did not put the Veteran in the public eye, and that the Veteran otherwise worked forty hours per week.  The examiner described the Veteran's symptoms as moderate in nature with almost continuous grunting vocal tics, and that the Veteran's symptoms represented an increase from the March 2010 VA examination.  No peripheral extremity tics were noted.

Prior to February 11, 2014, the Board finds that the overall evidence does not reveal that an increased disability rating for Tourette's syndrome is warranted under either Diagnostic Code 8103 (convulsive tic) or Diagnostic Code 8207 (seventh cranial nerve).  The Veteran's disability was noted to be mild by an examiner with 15 grunts per minute and increased pauses in speech.  There is no evidence of severe convulsive tic, or of severe incomplete paralysis of any cranial nerve.  Nor have there been reports of impairment for the side of the Veteran's face.  38 C.F.R. §§ 4.123, 4.124 (2014).  The Veteran provided statements indicating that the symptomatology associated with the Tourette's syndrome is severe.  However, the medical evidence of record does not support this conclusion and outweighs his lay assertions regarding severity prior to February 11, 2014.  The evidence shows that the Veteran's disability, taking into consideration manifestations of 15 grunts per minute and increased pauses in speech, is no more than moderate in disability.  

As of the February 11, 2014 examination, the examiner described the Veteran's symptoms as "almost continuous grunting."  The Veteran's representative also noted that difficulty swallowing was found on the recent examination, although there have been no reports of impairment for either side of the Veteran's face or throat nor is there evidence of an esophageal stricture.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.  While the examiner described the Veteran's symptoms as moderate, the "almost continuous grunting" represented an increase in severity since the prior examination.  The terms "moderate" and "severe" are not defined by regulation.  Given the examiner's finding reflecting an increase in severity of Tourette's syndrome, and affording the Veteran the benefit of the doubt, the Board finds that the maximum 30 percent disability rating for Tourette's syndrome under Diagnostic Code 8103 is warranted from February 11, 2014, based on the findings of almost continuous grunting.  However, a higher rating is not warranted prior to this date as the evidence did not show this level of disability earlier than February 11, 2014.   

As noted above, no other diagnostic code is applicable to warrant a disability rating in excess of 30 percent for Tourette's syndrome.

For the foregoing reasons, a preponderance of the evidence is in favor of a 30 percent evaluation for Tourette's syndrome from February 11, 2014.  Prior to that date, the preponderance of the evidence is against a rating in excess of 10 percent for Tourette's syndrome.

A.  Chronic Adjustment Disorder with Anxiety

The Veteran's service-connected chronic adjustment disorder with anxiety has been evaluated as initially 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413-9440, pertaining to anxiety disorders.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  That notwithstanding, the actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

Under that formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

During an April 2009 VA examination, the Veteran reported that he became easily frustrated at times when asked to do multiple jobs, although he considered himself able to multi-task in a satisfactory way most of the time.  He primarily was concerned about a fairly low level guttural clucking noise that he made, which often tended to increase just before he swallowed food.

Mental status examination in April 2009 revealed that the Veteran appeared casual and clean.  Speech was within normal limits for flow and rate, although his vocal tic was clearly evident.  Mood was mildly anxious, and affect was congruent with mood.  No evidence of psychosis was discerned, and no anomalies of gait were noted.  The Veteran was oriented in all spheres.  No gross deficits of memory were demonstrated.  Executive function appeared adequately preserved, and attention and concentration seemed within normal limits.  The examiner concluded that the Veteran reported some situational anxiety, which may be secondary to the Tourette's syndrome and to some social discomfort.  The Axis I diagnoses included an anxiety disorder, not otherwise specified.    A global assessment of functioning (GAF) score of 63 was assigned.  
   
VA records, dated in February 2010, reveal reports of anxiety due to the vocal tics; and that the Veteran could not do a job that involved telephone or customer service due to the vocal tics.  Mood, affect and thought processes were normal and he was alert and oriented to three spheres.  He did not have delusions, hallucinations, suicidal thoughts, homicidal ideation or aggressive tendencies.  Concentration, immediate recall, memory for recent and past events and judgment and insight were good.  A GAF score of 75 was assigned.  A GAF score of 70 was assigned in July 2013.  Records dated in June 2014 reveal that the Veteran took medication twice daily as needed for anxiety.

During a February 2014 VA examination, the Veteran reported that he took medication when he felt "really anxious," usually two-to-three times over a two-week period.  He reportedly went out to his truck and took the medication, to calm himself down.  He also participated in individual counseling.  The Veteran reported that he did not socialize as frequently as he did while in active service, and that he did not feel comfortable socializing with people who "don't really feel like friends."  He also described difficulty relating to non-Veterans, due to different life experiences.  The Veteran described diminished confidence post-service, and a depressed mood.  He endorsed diminished motivation, a sense of apathy, somewhat diminished daytime energy, and denied sleep disturbance.  The Veteran identified an interest or desire for increased social activities, and endorsed his greatest current stressor as his job situation.  He also endorsed nearly constant vocal tics, which he did not notice as much while gambling.  He did not avoid activities or socializing due to his tic vocalizations.  

Current symptoms in February 2014 included depressed mood and flattened affect.  No obvious difficulties were noted with speech, concentration, gait, orientation, or fund of knowledge.  Persistent vocal utterances were observed.  The Veteran resided with his girlfriend, whom he had been dating since 2003.  He also reported regular contact with his father, who resided near him.  He endorsed spending time with one friend, and that he and his girlfriend and her friends spent time together on weekends.  The Veteran also described gambling more frequently and with more money after he became employed, due to the availability of funds.

Following examination, the examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  In support of the opinion, the examiner noted that the Veteran denied any interference with social or occupational functioning related to his tic disorder; and identified some mild depressive symptoms that appeared situational in nature.  He did identify "stress" related to his gambling "addiction" and his feeling of discouragement with regard to employment.  Diagnoses included gambling disorder, mild; Tourette's disorder; and unspecified depressive disorder.  While the examiner noted the claims file had not been provided, the Board does not find that such makes the examination inadequate, as the purpose of the examination was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiner.


While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, GAF scores of 63 and 70 assigned by a VA examiner in April 2009 and a VA physician in July 2013 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  Examiners have noted that the Veteran denied any interference with social or occupational functioning related to his tic disorder.  It is apparent that his chronic adjustment disorder with anxiety causes some difficulty for him in adapting to current psychosocial stressors-like gambling debt, finances, and job satisfaction.  The Veteran expressed diminished confidence post-service, associated with his situational stressors.  The Board finds the Veteran's statements to be credible, and consistent with findings of the February 2014 examination report.

Based on the evidence of record that includes the Veteran's credible statements, the Board finds that no more than the currently assigned 10 percent disability rating is warranted for chronic adjustment disorder with anxiety.  Here, the Veteran's social and occupational functioning is mainly intact; and the examiners noted only minor deficits in mood and affect.  The evidence does not demonstrate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  Likewise, the criteria for even higher disability ratings are not met as occupational and social impairment with reduced reliability and productivity or deficiencies in most areas such as work, school, family relations, judgment, thinking or mood are not shown.  Total occupational and social impairment is also not shown as the Veteran is employed and retains the ability to establish and maintain relationships.  

The Veteran's chronic adjustment disorder with anxiety has been manifested primarily by some mild symptoms, which require at most continuous medication; and generally pretty well functioning and having some meaningful interpersonal relationships.  His symptoms of depressed mood, flattened affect, anxiety, decreased concentration, decreased motivation and apathy have been assessed as mild.  As discussed above, the Veteran has been able to maintain a long term relationship with his girlfriend, as well as his father throughout this appeal.  Given the clinical findings of minimal interference in functioning, the Board finds that the evidence meets the criteria for no more than the currently assigned 10 percent disability rating throughout the rating period on appeal.  Hence, a staged rating is not warranted.  It is noted that the Board has considered all psychiatric symptoms in addition to the service-connected chronic adjustment disorder with anxiety.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

B.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by these Veteran's service-connected disabilities are specifically contemplated by or analogous to the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability as was discussed above.  In this case, comparing the Veteran's disability level and symptomatology for these disabilities to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

	(CONTINUED ON NEXT PAGE)



ORDER

A disability evaluation in excess of 10 percent for Tourette's syndrome, for the period prior to February 11, 2014, is denied.

A 30 percent disability rating for Tourette's syndrome, for the period from February 11, 2014, is allowed, subject to the regulations governing the award of monetary benefits.

An initial disability evaluation in excess of 10 percent for chronic adjustment disorder with anxiety is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


